NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on August 5, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on August 5, 2022, is acknowledged. 
Applicant’s remarks filed on August 5, 2022 in response to the non-final rejection mailed on May 20, 2022 have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Examiner’s Amendment to the Specification
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please replace the title with “Detergent Composition”.   
Please replace “(now pending)” with “and issued as U.S. Patent No. 10,844,360,” at p. 1, line 5 of the specification.  

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yoshimi Barron on August 18, 2022.
Please replace the claim set filed on August 5, 2022 with the following re-written claims. 

1-33.	(Canceled)

34.	(Currently Amended)  A detergent composition comprising a surfactant and a polypeptide having DNase activity, wherein the polypeptide is selected from the group consisting of: 
(a)	a polypeptide comprising an amino acid sequence having at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 6; and
(b)	


35.	(Currently Amended)  The composition of claim 34, wherein the amino acid sequence of the polypeptide has at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 6. 

36.	(Currently Amended)  The composition of claim 34, wherein the amino acid sequence of the polypeptide has at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 6. 

37.	(Currently Amended)  The composition of claim 34, wherein the amino acid sequence of the polypeptide has at least 97% sequence identity to the amino acid sequence of SEQ ID NO: 6. 

38.	(Currently Amended)  The composition of claim 34, wherein the polypeptide is a variant of the amino acid sequence of SEQ ID NO: 6, wherein the polypeptide of the amino acid sequence of SEQ ID NO: 6. 

39.	(Canceled)

40.	(Currently Amended)  The detergent composition of claim 34, which is a toothpaste. 

41.	(Canceled)

Specification/Informalities
The objection to the specification is withdrawn in view of the instant amendment to the specification. 

Claim Objections
The objections to claims 34-37 for minor informalities are withdrawn in view of the instant amendment to the claims. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 34-41 under 35 U.S.C. 112(b) as being indefinite in the recitation of “the mature polypeptide of SEQ ID NO: 6” is withdrawn in view of the instant amendments to claims 34-38 to delete the phrase “mature polypeptide” and instead recite “the amino acid sequence of SEQ ID NO: 6”.   

The rejection of claims 34-41 under 35 U.S.C. 112(b) as being indefinite in the recitation of “a fragment of the polypeptide of (a) or (b) that has DNase activity” is withdrawn in view of the instant amendment to claim 34 to recite “wherein the fragment has DNase activity”. 

Claim Rejections - 35 USC § 112(a)
The scope of enablement and written description rejections of claims 34-41 under 35 U.S.C. 112(a) is withdrawn in view of the instant amendment to limit the polypeptide having DNase activity to: (a) a polypeptide comprising an amino acid sequence having at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 6; or a fragment of the polypeptide of (a), wherein the fragment has DNase activity. 

Claim Rejections - 35 USC § 102
The rejection of claims 34-39 and 41 under 35 U.S.C. 102(a)(1) as being anticipated by Gori et al. (WO 2014/087011 A1; cited on the IDS filed on October 16, 2020) is withdrawn in view of the instant amendment to limit the polypeptide having DNase activity to: (a) a polypeptide comprising an amino acid sequence having at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 6; or a fragment of the polypeptide of (a), wherein the fragment has DNase activity. The prior art of record does not teach or suggest such a polypeptide.  

The rejection of claims 34-40 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Genkin et al. (US 2010/0061971 A1; cited on Form PTO-892 mailed on May 20, 2022) as evidenced by Petrusso, A. (“Toothpaste”, obtained from Encyclopedia.com on May 17, 2022; cited on Form PTO-892 mailed on May 20, 2022) is withdrawn in view of the instant amendment to limit the polypeptide having DNase activity to: (a) a polypeptide comprising an amino acid sequence having at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 6; or a fragment of the polypeptide of (a), wherein the fragment has DNase activity. The prior art of record does not teach or suggest such a polypeptide.  

Claim Rejections - 35 USC § 101
The rejection of claims 34-39 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn in view of the instant amendment to recite “A detergent composition comprising a surfactant and a polypeptide having DNase activity…”

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656